UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4577


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS DAVID SORIANO-ENRIQUEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00136-JAB-4)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH AND FISCHER, Winston-Salem, North
Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF THE
UNITED STATES ATTORNEY, Angela Hewlet Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Carlos        David     Soriano-Enriquez              appeals          from      his

convictions         for    conspiracy        to       distribute       methamphetamine            and

possession of a firearm in furtherance of a drug trafficking

crime       and    his      resulting       180-month          sentence.               On     appeal,

Soriano-Enriquez’s               attorney       has       filed        an    Anders *          brief,

concluding that there are no meritorious issues on appeal, but

questioning whether Soriano-Enriquez’s indictment was defective,

plea       was    knowing       and    intelligent,        and    sentence         was        proper.

Although informed of his right to do so, Soriano-Enriquez has

not filed a pro se supplemental brief.                         We affirm.

                 Federal Rule of Criminal Procedure 7(c) requires an

indictment         to     be     “a    plain,      concise,       and       definite          written

statement         of    the      essential        facts    constituting            the       offense

charged.”          The         subject    indictment           tracked           the        statutory

language, cited the charging statute, and gave Soriano-Enriquez

adequate         notice     of    the    crimes        with     which       he    was       charged.

Accordingly, the indictment was not defective.                                   See Hamling v.

United States, 418 U.S. 87, 117 (1974); United States v. Fogel,

901 F.2d 23, 25 (4th Cir. 1990).

                 Because Soriano-Enriquez did not move in the district

court       to    withdraw       his     guilty        plea,     any    challenge            to   the

       *
           Anders v. California, 386 U.S. 738 (1967).



                                                  2
propriety of the Fed. R. Crim. P. 11 hearing is reviewed for

plain error.         United States v. Martinez, 277 F.3d 517, 527 (4th

Cir. 2002).          Our review of the plea hearing transcript reveals

that the district court conducted a thorough Rule 11 colloquy,

ensuring that Soriano-Enriquez’s plea was knowing and voluntary

and that there was an independent factual basis for the plea.

Fed. R. Crim. P. 11(b); United States v. DeFusco, 949 F.2d 114,

116-20 (4th Cir. 1991).            Accordingly, we find no error in the

district court’s acceptance of Soriano-Enriquez’s plea.

            The district court sentenced Soriano-Enriquez to the

statutory minimum on each count—120 months on the conspiracy

charge    and    a    60-month   consecutive        sentence   on     the   firearms

charge.     See 21 U.S.C. § 841(b)(1)(A) (2006) (ten-year minimum

sentence    for       offenses   involving      500    grams     or    more    of     a

methamphetamine        mixture);     18    U.S.C.   § 924(c)(1)       (2006)   (five

year minimum sentence on firearm charge).                 In the absence of a

Government motion for a departure, the district court lacked

authority       to    sentence   Soriano-Enriquez        below       the    statutory

minimum.    See United States v. Robinson, 404 F.3d 850, 862 (4th

Cir.   2005).         Accordingly,    we   conclude    that    the    sentence      was

reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Soriano-Enriquez’s convictions and sentence.

                                           3
This   court     requires     that     counsel    inform    Soriano-Enriquez,         in

writing,    of   the     right   to    petition     the    Supreme    Court    of   the

United States for further review. If Soriano-Enriquez requests

that   a   petition      be   filed,    but    counsel     believes   that     such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                       Counsel’s motion

must state that a copy thereof was served on Soriano-Enriquez.

We   dispense     with    oral   argument        because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           4